DETAILED ACTION
This correspondence is in response to the communications received July 22, 2022.  Claims 2, 4 and 5 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 2, 4 and 5 are allowed. 

The following is an Examiner's statement of reasons for allowance: The mounting method as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 4, the prior art a mounting method, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method elements such as the diced semiconductor chip, carrier substrate, circuit board, adhesive sheet, adhesive sheet strength reduction steps in conjunction with the limitations of, 
“the mounting of the semiconductor chip on the circuit board including conveying the semiconductor chip from the adhesive sheet to the circuit board while maintaining the semiconductor chip at the specific temperature at which the adhesive strength of the adhesive sheet is reduced by performing a heating control of the mounting head, and 
mounting the semiconductor chip on the circuit board while maintaining the circuit board at the specific temperature at which the adhesive strength of the adhesive sheet is reduced by performing a heating control of the mounting table.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893